Citation Nr: 0833087	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-40 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 through 
December 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  Prior to September 27, 2006, there is no competent 
medical evidence showing flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

2.  From September 27, 2006, the competent medical evidence 
of record shows that the veteran's PTSD is manifested by 
flattened affect; panic attacks around crowds; difficulty 
concentrating; clear disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  At no time, has the veteran's PTSD been manifested by 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behaviour; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

A 50 percent evaluation for PTSD is warranted from September 
27, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.130, 
Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a rating in excess of 30 percent for 
his service-connected PTSD.  He filed his claim for an 
increased rating in November 2004 and was granted an increase 
from 10 to 30 percent in the February 2005 rating decision, 
which is the subject of this appeal.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established, however, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. See 38 
C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the ratings for psychiatric disabilities, 
including PTSD.  

The veteran's current rating, 30 percent, is defined under 
38 C.F.R. § 4.130 as occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behaviour, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

For an increase to 50 percent, the medical evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

And, for a 100 percent rating, the evidence must show total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behaviour; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130. 

The evidence for review in this case includes VA outpatient 
treatment records, including those from The Vet Center, as 
well as several VA examination reports.

PTSD was initially discussed and diagnosed in the March 2003 
VA mental health clinic notes.  At that time, the veteran 
reported nervousness around crowds and anxiousness about the 
future, coupled with a startle reaction to loud noises.  The 
veteran also reported irritability, as well as a bad short 
term memory.  He was noted to live with his wife and two 
children, and that he worked as a minister until 1996, when 
his health forced him to retire.  A review of the medical 
history prior to the veteran's PTSD claim shows treatment for 
varying illnesses, along with pain management.  The physician 
noted no suicidal ideation, good mood, and good 
insight/judgment.

In September 2003, the veteran was afforded a VA examination.  
At that time, the veteran reported improvement in his 
depression since his initial March 2003 treatment.  He 
continued to report startled reactions to noise and a short 
temper dealing with people.  He was noted as alert, oriented, 
well-groomed, a good historian, pleasant and cooperative.  
There was no unusual thought content noted.  The examiner 
specifically noted that there were no hallucinations.

Outpatient treatment records throughout 2003 and into 2004 
are consistent in their description of the severity of the 
veteran's PTSD.  In September 2004, the veteran did report a 
worsening mood and difficulty sleeping, but no suicidal 
ideation.  The records show that his medication was adjusted 
at that time to address that problem.

In January 2005, following the veteran's increased rating 
claim, he was again afforded a VA examination to assess the 
severity of his PTSD.  The veteran reported very good 
relationships with his family and friends, but that he 
becomes irritable and does try to avoid showing his mood.  
The examiner noted adequate grooming and hygiene, but a 
depressed mood and flat affect.  Thought processes were well 
organized and goal directed and there was no paranoid, 
delusional or otherwise unusual thought content.  The veteran 
denied suicidal or homicidal ideation, and no hallucinations.  
The veteran also denied any panic attacks or ritualistic 
behavior patterns and his impulse control was noted as good.  
The examiner noted the worsening of his condition since the 
last examination and characterized his impairment in social 
functioning as mild and impairment in vocational functioning 
as moderate.  It was following this examination that the RO 
increased his rating to 30 percent.  The veteran, however, 
feels he is entitled to a higher rating.

VA outpatient treatment records dating from January 2005 
through August 2006 show that the veteran continued 
consistently treating for his service-connected PTSD in the 
VA mental health clinic.  The record of his symptoms was 
essentially the same.  In September 2005, he did report an 
onset of bizarre sleep patterns, in which he would get up in 
the middle of the night and do things like shave.  The 
physician again adjusted his medication.  The November 2005 
follow-up note indicates improvement.  The records are 
otherwise consistent with earlier treatment notes.

The most recent VA examination report is dated September 27, 
2006.  The examiner noted a worsened mood, warranting a 
separate mood diagnosis.  The symptoms included apathy, 
tearfulness, poor hygiene, sadness, thoughts of death, loss 
of energy, loss of libido, and adhedonia.  The veteran denied 
suicidal ideation.  The veteran reported that he continued 
positive relationships with family, but that he must withdraw 
from them to calm himself and avoid temper outbursts.  The 
examiner noted that the veteran was unable to spell the word 
"world" backward, and that he has some difficulty 
concentrating. His thought content and process were 
unremarkable.  The examiner also noted some ritualistic 
behavior.  In particular, the veteran has "some compulsive 
checking behaviors," which cause him to be late for events.  
Regular panic attacks, triggered by crowds, were also 
reported, although the examiner specifically noted that a 
diagnosis of a panic disorder or agoraphobia were not 
warranted.  No suicidal or homicidal ideation was noted.  The 
examiner also noted occasional discrepancies in personal 
hygiene, as the veteran reported sometimes going two days 
without a shower or brushing his teeth.  His memory was 
grossly intact.

The veteran was also seen for his PTSD in The Vet Center in 
Nashville.  The records dating between July 2007 and May 2008 
are associated with the claims folder.  The group therapy 
notes, initial evaluation and a summary are included.  The 
symptoms described here are consistent with those noted in 
the September 2006 VA examination report, including 
avoidance, irritability, outbursts of anger, difficulty 
concentrating, exaggerated startle response, and panic around 
crowds.

Since the September 27, 2006, VA examination, the veteran's 
record has consistently shown symptoms such as flattened 
affect; panic attacks around crowds; difficulty 
concentrating, which may be interpreted as impaired thinking; 
clear disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  While every symptom noted in the rating 
criteria for a 50 percent rating are not shown, that is not 
what is required.  In this case, the symptoms illustrating 
the severity of the veteran's PTSD most closely approximate 
those shown in the rating criteria for a 50 percent rating.  
38 C.F.R. § 4.130.  

The evidence does not show suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  There were periodic notations of some of 
these in the record, but they were not reported as a 
consistent by-product of the veteran's disability such that 
his condition more closely approximates the criteria for a 70 
percent rating.

In this case, the preponderance of the evidence establishes 
that a 50 percent rating, and no more, is warranted from the 
date of the September 2006 VA examination.  There is no 
medical evidence prior to that date that the veteran's PTSD 
is of such severity.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran a letter in December 2004 informing him 
of what was necessary to establish his claim, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf.  This letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1).  In November 2006, VA sent the 
veteran a document satisfying the requirements of Dingess v. 
Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date.  

The Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims. See Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008). The Court 
found that, at a minimum, adequate notice requires that VA 
notify the veteran that, to substantiate the claim: (1) the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life; (2) if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability, and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the veteran; (3) the veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.

In this case, the December 2004 letter to the veteran does 
not contain the level of specificity set forth in Vazquez- 
Flores. However, the procedural defect does not constitute 
prejudicial error in this case, because there is evidence of 
actual knowledge on the part of the veteran, as well as other 
documentation in the claims file that reflects notification 
of what is needed to substantiate the claim, which a 
reasonable person could be expected to understand. See 
Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board is aware of the veteran's 
statements throughout the course of this appeal, including 
his January 2005 written statement, in which a description 
was made as the effect of the service-connected PTSD on 
employability and daily life. In particular, the impact on 
the veteran's employment as a minister, and the effect on his 
relationship with is wife and children, was discussed.  These 
statements indicate awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation. 
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 
30-31 (2007). This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Also, the October 2005 Statement of the Case specifically 
discusses all rating criteria utilized in the present case in 
detail. The veteran was accordingly made aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.  VA's duty to notify was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, and his three VA examination 
reports have been associated with the claims folder.  The 
veteran has not notified VA of any additional relevant 
evidence to support his claim.  He requested an RO hearing, 
but withdrew that request in August 2006, so there is no 
hearing transcript of record.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

A 50 percent rating, and no more, is granted for the 
veteran's PTSD, effective September 27, 2006.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


